Citation Nr: 0821026	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran filed a valid notice of disagreement 
(NOD) with regard to an August 12, 1971 rating decision of 
the RO.  


REPRESENTATION

Veteran represented by:	Eldon E. Nygaard, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1965.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
RO, which determined that there was no clear and unmistakable 
error (CUE) in its previous rating decision of August 12, 
1971 that denied service connection for a left knee 
disability.  The veteran appealed the October 2001 RO 
decision.  The veteran's representative subsequently 
requested the RO to address the question of whether there was 
a timely-filed NOD with regard to the August 12, 1971 rating 
decision.  It did so in May 2002, determining that there was 
no timely-filed NOD.  

In a May 2003 decision, the Board denied the veteran's 
appeal, determining that there was no valid NOD with regard 
to the August 12, 1971 rating decision and that there was no 
valid claim for CUE in that same rating decision.  The 
veteran appealed the May 2003 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2003 Order, the Court granted a Joint Motion to Remand 
of the parties (the VA Secretary and the veteran), vacated 
the Board's May 2003 decision, and remanded the case back to 
the Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Motion.  

In a June 2004 decision, the Board remanded the case to the 
RO for additional development of the issue whether the 
veteran filed a valid NOD with regard to the August 12, 1971 
rating decision.  After completion of such, the case was 
again returned to the Board, which denied the veteran's claim 
in December 2004.  

The Court again reviewed this matter in August 2007.  In its 
decision, the Court found that the veteran had filed a NOD 
against the August 12, 1971 rating decision, and thereby 
reversed the Board's December 2004 decision.  

Below, the Board will implement the Court's finding.  As 
such, a Statement of the Case will be due the veteran in this 
matter.  The requirement of a Statement of the Case is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.	The veteran's August and September 1971 letters to the RO 
constituted NODs against the August 1971 rating decision that 
denied the veteran's claim for service connection for a left 
knee disorder.  

2.	The veteran has not been submitted a Statement of the Case 
in response to his NOD against the August 1971 rating 
decision that denied his claim for service connection for a 
left knee disorder.  


CONCLUSION OF LAW

In August and September 1971, the veteran filed NODs against 
the August 1971 rating decision that denied his claim for 
service connection for a left knee disorder.  38 U.S.C. 
§ 4005(b)(1) (1962); 38 C.F.R. § 19.113 (1971).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the particular benefits sought with 
respect to the issue on appeal.  Consequently, any lack of 
notice and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice 
and/development would be an inefficient use of VA time and 
resources.  




II.  The Claim Regarding the NOD

In June 1971, the veteran filed a service connection claim 
for a left knee disorder.  In August 1971, the RO denied the 
veteran's claim.  In response, the veteran submitted to the 
RO statements dated in August and September 1971.  The RO did 
not deem these statements to be NODs.  The RO did not 
therefore submit to the veteran a Statement of the Case.   

In August 2007, the Court addressed the veteran's claim that 
his August and September 1971 letters to the RO constituted 
NODs against the RO's August 1971 rating decision which 
denied service connection for a left knee disorder.  In 
short, the Court agreed with the veteran's claim.  The Court 
found that, under statutory and regulatory authority in 
existence in 1971, the veteran's communications sufficiently 
expressed disagreement with the August 1971 decision.  
38 U.S.C.A. § 4005(b)(1) (1962); 38 C.F.R. § 19.113 (1971).    

As such, the RO should submit to the veteran a Statement of 
the Case pertaining to the August and September 1971 NODs 
against the August 1971 rating decision that denied the 
veteran's claim for service connection for a  left knee 
disorder.  


ORDER

The veteran filed a valid NOD to the RO's August 12, 1971, 
rating decision that denied service connection for a left 
knee disorder, and the appeal is granted.   


REMAND

As noted, the Court found in its August 2007 decision that 
the veteran filed a timely NOD against the August 12, 1971 
rating decision at issue in this matter.  A Statement of the 
Case should be issued to the veteran.  And the RO should 
ensure that all VCAA requirements are met here.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all VCAA 
requirements are met in this matter, to 
include a notification letter and VA 
compensation examination, if necessary.  

2.  In response to the NOD to the August 
12, 1971 rating decision, which denied 
the veteran's service connection claim 
for a left knee disability, the RO should 
issue to the veteran a Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
veteran's claim. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


